UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 04-6295



In Re:   HENRY CLIFFORD BYRD, SR.,




                                                         Petitioner.




              On Petition for Writ of Habeas Corpus.
                            (CA-04-39)


Submitted:   June 28, 2004                 Decided:   August 4, 2004


Before TRAXLER, KING, and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Henry Clifford Byrd, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Henry   Clifford   Byrd,   Sr.,   filed   a    petition   for   an

original writ of habeas corpus challenging the district court’s

summary dismissal of his latest 28 U.S.C. § 2254 (2000) petition.

This court ordinarily declines to entertain original habeas corpus

petitions under 28 U.S.C. § 2241 (2000), and this case provides no

reason to depart from the general rule.           Moreover, because the

interests of justice would not be served by transferring this case

to the district court, we dismiss the petition.            Cf. Fed. R. App.

P. 22(a).     We deny Byrd’s motion for leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                          PETITION DISMISSED




                                  - 2 -